Citation Nr: 0312417	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.A., B.F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  He died on July [redacted], 1996.  The appellant is 
his widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to service connection for the cause of 
the veteran's death. 

The veteran's claim was remanded by the Board in August 1999.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  


The Board attempted to develop the evidence in this case.  
However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit invalidated, in part, the 
Board's development authority.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).

Accordingly, in order that appellate review may be fully 
informed, and to accord due process, the case is remanded for 
the following:

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The record indicates that the veteran 
was hospitalized at and subsequently died 
at the Greenville Memorial Hospital in 
July 1996.  Make arrangements to obtain 
hospital summaries and complete clinical 
records for the period of July 1996 as 
well as an autopsy performed later that 
year.  The address of the hospital is:

Greenville Memorial Hospital 
701 Grove Road 
Greenville, South Carolina 29605-5601.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Dayton from 
the 1970s.  Obtain the records either 
directly from the VA Medical Center or 
from the Federal Record Center, located 
at 3150 Springboro Rd., Moraine, OH 
45439.  If neither facility has the 
aforementioned records, this should be 
noted in the claims file.

3.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002) are applied in 
the development of this case.  

3.  After all of the directives above are 
accomplished, the RO should readjudicate 
the veteran's claim for service 
connection for service connection for 
PTSD.  If the claim remains denied, the 
RO should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The RO must provide the veteran 
with the appropriate amount of time to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



